Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
	Claims 1-3, 5-8, and 20-26 are currently pending and presented for examination on the merits. 
	Claims 24-26 are new. 
	Claims 4, 9-19 are cancelled. 
Election/Restrictions
	The Internet Communication response filed on 05/02/2022 to the Examiner’s Interview of 04/25/2022 has been received.
Without Traverse Applicant has elected:
	Claims 1-3, 5-8, and 20-26.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sunhee Lee on 02 MAY 2022.

The application has been amended as follows: 
Claims
A multi-epitope vaccine comprising an adjuvant and a mixture of two different MHC class II- specific epitopes from a heat shock protein 90 (HSP90), wherein said two MHC class II- specific epitopes consisting of the amino acid sequence of SEQ ID NO: 1 and the amino acid sequence of SEQ ID NO: 2.
The multi-epitope vaccine according to claim 1, which induces production of an antibody and/or activation of immune cells that recognizes heat shock protein 90 as an antigen.
A multi-epitope vaccine comprising an adjuvant and nucleic acid molecules encoding the two MHC class II- specific epitopes, as described in claim 1.
Canceled.
A vaccine composition comprising the vaccine of claim 1.
Canceled.
7.	The composition according to claim 5, further comprising STING (Stimulator of Interferon gene) agonist.
8.	The composition according to claim 7, further comprising an immune checkpoint inhibitor against any one selected from the group consisting of CTLA-4 (cytotoxic T-lymphocyte-associated protein 4), PD-1 (Programmed cell death protein 1), LAG-3 (Lymphocyte Activation Gene-3), TIM-3 (T-cell Immunoglobulin and Mucin-domain containing-3), TIGIT (T-cell Immunoreceptor with IG and ITIM domain), and VISTA (V-domain Ig Suppressor of T cell Activation).
9-19. Canceled.
20. 	A method of administering the vaccine of claim 1 comprising administering an effective amount of the vaccine to produce an antibody binding a heat shock protein 90.
21. 	A composition comprising an adjuvant and an isolated heat shock protein 90 (HSP90)-specific MHC class II epitope, wherein the epitope consists of a peptide selected from a group consisting of SEQ ID NOs: 1, 2, 5, 6, 7, 8, 9, 10, 11, 12, 13, and 14.
22. 	A method for manufacturing the multi-epitope vaccine of claim 1, comprising the step of synthesizing SEQ ID NO: 1 and SEQ ID NO: 2 that induces production of antibodies.
23. 	A method for manufacturing the composition of claim 21, comprising the step of synthesizing a peptide selected from SEQ ID NOs: 1, 2, 5, 6, 7, 8, 9, 10, 11, 12, 13, and 14.
24. 	A vaccine composition comprising the vaccine of claim 3.
25. 	A method of administering the vaccine of claim 3 comprising administering an effective amount of the vaccine to produce an antibody binding a heat shock protein 90.
26. 	A composition comprising an adjuvant and a nucleic acid molecule encoding an epitope consisting of a peptide selected from a group consisting of SEQ ID NOs: 1, 2, 5, 6, 7, 8, 9, 10, 11, 12, 13, and 14.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The closest prior art made of record is Allegra et al (Vaccination of Multiple Myeloma: Current strategies and future prospects, Critical Reviews in Oncology/Hematology, 2015, 96, pgs. 339-354). Allegra et al teaches the use of a multi-epitope vaccine using heat shock protein 90 (HSP90) as an HSP-peptide antigen to cancer that complexes presented on MHC class II molecules with an adjuvant. However, the prior art does not teach a cancer vaccine for HSP90 using SEQ ID NOs: 1-2 and 5-14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-3, 5, 7-8, and 20-26.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS JOHN SULLIVAN whose telephone number is (571)272-0509. The examiner can normally be reached Mon - Fri: 7:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571) 272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS J SULLIVAN/Examiner, Art Unit 1642                                                                                                                                                                                                        
/MISOOK YU/Supervisory Patent Examiner, Art Unit 1642